Case 4:19-cv-00929-ALM Document 2 Filed 12/20/19 Page 1 of 13 PageID #: 41
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page7 2ofof2513PageID
                                                                      PageID#:#:1442
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page8 3ofof2513PageID
                                                                      PageID#:#:1543
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page9 4ofof2513PageID
                                                                      PageID#:#:1644
Case
 Case4:19-cv-00929-ALM
      4:19-cv-00929 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         12/20/19
                                           12/20/19Page
                                                     Page
                                                        105ofof25
                                                                13PageID
                                                                   PageID#:#: 17
                                                                               45
Case
 Case4:19-cv-00929-ALM
      4:19-cv-00929 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         12/20/19
                                           12/20/19Page
                                                     Page
                                                        116ofof25
                                                                13PageID
                                                                   PageID#:#: 18
                                                                               46
Case
 Case4:19-cv-00929-ALM
      4:19-cv-00929 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         12/20/19
                                           12/20/19Page
                                                     Page
                                                        127ofof25
                                                                13PageID
                                                                   PageID#:#: 19
                                                                               47
Case
 Case4:19-cv-00929-ALM
      4:19-cv-00929 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         12/20/19
                                           12/20/19Page
                                                     Page
                                                        138ofof25
                                                                13PageID
                                                                   PageID#:#: 20
                                                                               48
Case
 Case4:19-cv-00929-ALM
      4:19-cv-00929 Document
                       Document
                             1-2 2Filed
                                     Filed
                                         12/20/19
                                           12/20/19Page
                                                     Page
                                                        149ofof25
                                                                13PageID
                                                                   PageID#:#: 21
                                                                               49
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page1510ofof2513PageID
                                                                       PageID#:#:2250
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page1611ofof2513PageID
                                                                       PageID#:#:2351
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page1712ofof2513PageID
                                                                       PageID#:#:2452
Case
 Case4:19-cv-00929-ALM
       4:19-cv-00929 Document
                        Document
                              1-2 2 Filed
                                      Filed12/20/19
                                            12/20/19 Page
                                                      Page1813ofof2513PageID
                                                                       PageID#:#:2553
